Citation Nr: 1223248	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-29 772	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased (compensable) evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. L.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

FINDING OF FACT

On May 24, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


